Citation Nr: 1421737	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.

In January 2014, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  Following such hearing, the Veteran submitted new evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Veteran's Virtual VA file reveals VA treatment records dated through May 2013, which were considered in the June 2013 supplemental statement of the case, and a copy of the January 2014 Board hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he suffers from hearing loss and tinnitus as a result of in-service noise exposure.  Specifically, the Veteran claims that he was exposed to excessive noise from firing 40 millimeter guns and 60 caliber machine guns.  See January 2014 Hearing Transcript.  The Board finds credible the Veteran's account of noise exposure during service, as it is consistent with his military occupational specialty (MOS) of automatic weapons crewman.  Thus, the Board acknowledges that the Veteran was exposed to noise during his military service.

The Veteran's service treatment records (STRs) include an audiogram from his May 1966 enlistment examination and a whispered voice test from his May 1968 separation examination.  No audiometric testing was conducted upon separation from service. 

The Veteran was provided with a VA examination in November 2010.  At such time, he denied excessive noise exposure in post-service employment or recreational activities.  The Veteran reported that his tinnitus started approximately 25 years previously.  Audiometric testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
45
65
LEFT
45
65
65
70
75

The Veteran's Maryland CNC speech discrimination scores were 76 percent in the right ear and 82 percent in the left ear.  Impedance audiometry indicated normal middle ear function bilaterally and acoustic reflexes were absent at all frequencies tested ipsi and contralaterally.  The examiner noted that the Veteran had audiometric testing in February 2010, which revealed a mild high frequency sensorineural hearing loss.  The November 2010 examination revealed significantly poorer hearing.  The examiner noted that speech reception thresholds were not commensurate with the pure tone air conduction responses.  He further noted that the Veteran did not experience any communication difficulties when interacting with the examiner.  The examiner diagnosed the Veteran with moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss.  The examiner then stated, "the Veteran was unable or unwilling to perform in behavioral testing with sufficient reliability to determine true auditory thresholds or speech recognition ability.  Today's test results should NOT be used to determine compensation."  The examiner did not provide an opinion as to the etiology of the Veteran's claimed bilateral hearing loss.  As to tinnitus, the examiner stated that the etiology could not be determined on the basis of available information without resorting to speculation.  

The Veteran submitted a February 2011 letter from Dr. E.D., his private audiologist.  Dr. E.D. noted that the Veteran was exposed to noise exposure during service.  He stated, "[t]here is reason to believe that [the Veteran's] hearing loss and tinnitus are at least as likely as not related to his service in the US Army."  However, no further rationale was provided for this opinion.

The Veteran was afforded another VA examination in November 2011.  Audiometric testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
65
70
LEFT
55
45
40
45
50

The examiner noted that the test results were not valid for rating purposes because the test resulted in "variable responses despite reinstruction.  Positive Stenger indicating inconsistencies in responses.  Speech Reception Thresholds were not in agreement with pure tone PTA in either rear.  Air-bone gaps were present in the absence of middle ear pathology."  His Maryland CNC speech discrimination scores were 82 percent bilaterally.  The examiner indicated that the use of speech discrimination scores was appropriate for the Veteran.  The examiner stated that the Veteran had normal hearing bilaterally.  She stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  Her rationale was: "Variable responses on today's examination in addition to previous test results render it impossible to determine whether or not a hearing loss even exists."  

The examiner noted that the Veteran reported that his tinnitus started 25 years ago.  She opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure because there had been no documentation of tinnitus until 1/15/10 (42 years post-military service).

The Veteran submitted an audiogram administered in July 2012 by Dr. Nabi, a private doctor, revealing bilateral hearing loss.  The test was noted as having good reliability.

VA treatment records dated in April 2012 reflect an audiology consult with the same audiologist who conducted the November 2011 VA examination.  She noted that pure tone audiometry reflected non-organic results.  The Veteran reported during treatment that the onset of his tinnitus was 35 years prior.

The Board notes that there is conflicting evidence as to whether the Veteran has a current bilateral hearing loss disability.  The November 2011 VA examiner stated that the Veteran's pure tone threshold test results were not valid for rating purposes.  However, she also indicated that his speech discrimination scores were appropriate for rating purposes and such reveal bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  In view of the foregoing, another examination should be obtained, preferably with an examiner other than the examiner who conducted the November 2011 examination, in order to determine whether it is at least as likely as not that the Veteran has a current bilateral hearing loss that is related to his active service.  As the Veteran's tinnitus may be related to any such hearing loss, another opinion should also be obtained as to the etiology of his tinnitus.

The Board further notes that there may be outstanding VA and private treatment records that are pertinent to the claims on appeal.  The Veteran underwent audiological testing in February 2010 at the Buffalo VA Medical Center (VAMC).  VA treatment records indicate that the impression was bilateral high frequency hearing loss.  However, the audiogram showing pure tone thresholds has not been associated with the claims file.  Further, there is evidence that the Veteran was examined by his private audiologist, Dr. Nabi, in December 2011 and January 2012.  See January 2012 and August 2012 VA treatment notes.  However, no such records have been associated with the claims file and an attempt to obtain such should be made on remand.  Additionally, the Veteran receives treatment for his claimed bilateral hearing loss and tinnitus disabilities through the Buffalo VAMC and the most recent treatment record is dated in May 2013.  On remand, updated VA records from such facility should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from the Buffalo VAMC, to include the February 2010 audiogram and all pertinent records dated from May 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran submit or authorize VA to obtain any outstanding private treatment records, to include those from Dr. Nabi dated in December 2011 and January 2012.  After obtaining any necessary authorization, make at least two (2) attempts to obtain records from any identified private sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination, preferably with a different examiner than the examiner who provided the November 2011 examination, to determine the nature and etiology of his bilateral hearing loss and tinnitus.  All indicated tests and studies should be undertaken. The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should indicate whether the Veteran has bilateral hearing loss.  If the examiner finds that the Veteran does not have hearing loss, he or she should reconcile any such findings with audiograms dated in February 2010 and July 2012, revealing bilateral hearing loss.

The examiner is requested to provide a medical opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss and tinnitus disabilities are related to the Veteran's acknowledged in-service noise exposure.  The examiner should also indicate whether the Veteran's tinnitus is caused or aggravated by his bilateral hearing loss.

In rendering his or her opinion, the examiner should consider the Veteran's statements regarding the onset of his bilateral hearing loss and tinnitus.  The opinion should be supported by a clear rationale and not be based solely on the lack of any evidence of hearing loss in the service treatment records.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


